Name: Commission Regulation (EEC) No 2233/92 of 31 July 1992 laying down detailed rules for the application of the specific premium for the maintenance of dairy herds in the Azores
 Type: Regulation
 Subject Matter: regions of EU Member States;  means of agricultural production;  cooperation policy
 Date Published: nan

 Avis juridique important|31992R2233Commission Regulation (EEC) No 2233/92 of 31 July 1992 laying down detailed rules for the application of the specific premium for the maintenance of dairy herds in the Azores Official Journal L 218 , 01/08/1992 P. 0100 - 0101 Finnish special edition: Chapter 3 Volume 44 P. 0066 Swedish special edition: Chapter 3 Volume 44 P. 0066 COMMISSION REGULATION (EEC) No 2233/92 of 31 July 1992 laying down detailed rules for the application of the specific premium for the maintenance of dairy herds in the AzoresTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), and in particular Article 24 (6) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (2), as last amended by Regulation (EEC) No 2205/90 (3), and in particular Article 12 thereof, Whereas Article 24 (4) of Regulation (EEC) No 1600/92 provides for the granting of specific annual premiums for the maintenance of dairy herds in respect of up to 78 000 head; Whereas, in order to make verification of applications easier, the Member State in question should take the necessary measures to prevent the premium in question from being used for purposes other than those laid down and whereas there is provision for the Commission staff to be informed as to whether the scheme is working properly; Whereas the scheme introduced by Regulation (EEC) No 1600/92 came into force on 1 July 1992; whereas the detailed rules for its application should take effect on the same date; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 1. In accordance with Article 24 of Regulation (EEC) No 1600/92, producers may qualify on application for a specific annual premium for the maintenance of their dairy herds. 2. The aid, amounting to ECU 80 per cow, shall be converted using the agricultural conversion rate applying on the first day of the month in which the premium application is submitted. 3. In order to qualify for the premium, producers must show to the satisfaction of the competent authority that they deliver milk and milk products from the holdings under their management on the day on which the application is submitted. In addition, the premium shall be granted subject to an undertaking by the recipient to: - deliver milk and milk products for 12 months from the day on which the application is submitted, - maintain the number of dairy cows on his holding in respect of which he has submitted a premium application on his holding for a period of 12 months. Article 2 Portugal shall take all measures necessary to ensure that: (a) premiums are granted in respect of no more than 78 000 cows; (b) a single period is fixed each year for the submission of premium applications; (c) detailed rules are laid down for monitoring the number of cows covered by applications; (d) other detailed rules, including rules to ensure that premiums are paid solely to dairy farmers, are laid down. Article 3 1. Where the number of animals actually shown to be eligible as a result of checks is less than that in respect of which premium applications have been submitted, no premium shall be paid, without prejudice to paragraphs 2, 3 and 4. 2. Where the reduction in the number of animals may be ascribed to natural circumstances affecting the life of the herd, premiums shall be paid in respect of the number of animals actually eligible provided that the recipient has notified the competent authority of the circumstances in writing within 10 days of the event in question. 3. Producers shall continue to qualify for the premium in respect of the number of animals actually eligible where they have been unable to fulfil the undertaking laid down in Article 2 for reasons of force majeure. Producers shall notify the competent authorities of the circumstances within 10 days of the event in question. 4. In cases other than those covered by paragraphs 2 and 3, where the difference between the number of animals actually eligible and the declared number is less than 5 % or one head at most if the number of declared animals is equal to or less than 20 head, premiums shall be paid in respect of the number of eligible animals, less 20 %, provided that, in the opinion of the competent authority, no false declaration submitted deliberately or through serious negligence is involved. 5. Amounts paid unduly shall be recovered, plus interest to be determined by the Member State running from the date of payment of the premium until its recovery. 6. Where paragraph 1 is applied, if the competent authority finds that a false declaration made deliberately or through serious negligence is involved, the producer in question shall not be eligible for the premium for 12 months from the date of such finding. Article 4 Portugal shall notify the Commission staff within three months of the entry into force of this Regulation of measures taken pursuant to Article 2, including the system of controls introduced. Article 5 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 July 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 173, 27. 6. 1992, p. 1. (2) OJ No L 164, 24. 6. 1985, p. 1. (3) OJ No L 201, 31. 7. 1990, p. 9.